Case 6:20-cv-00412-JCB-KNM Document 8 Filed 11/02/20 Page 1 of 1 PageID #: 22




                                  No. 6:20-cv-00412

                                Mark McClenan,
                                    Plaintiﬀ,
                                       v.
                        Gregg County Sheriﬀ’s Oﬃce, et al.,
                                   Defendants.


                                       ORDER

                On July 27, 2020, plaintiﬀ Mark McClenan, proceeding pro
            se and in forma pauperis, ﬁled this civil rights lawsuit pursu-
            ant to 42 U.S.C. § 1983. Doc. 1. The case was referred to United
            States Magistrate Judge K. Nicole Mitchell pursuant to 28
            U.S.C. § 636(b). Doc. 3. On July 29, 2020, Judge Mitchell in-
            structed plaintiﬀ to pay an initial partial ﬁling fee. Doc. 4.
            Plaintiﬀ failed to do so.
                On September 10, 2020, Judge Mitchell entered a report
            recommending that plaintiﬀ’s case be dismissed without prej-
            udice for want of prosecution and failure to obey an order.
            Doc. 7. Plaintiﬀ did not object to the report and recommenda-
            tion. When a party fails to object to a magistrate judge’s re-
            port, the court reviews the record only for clear error. See
            Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
            Cir. 1996).
               Finding no clear error in the report, the court accepts its
            ﬁndings and recommendation. The complaint is dismissed
            without prejudice for failure to prosecute and for failure to
            comply with a court order.
                                So ordered by the court on November 2, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
